Title: [Diary entry: 24 April 1785]
From: Washington, George
To: 

Sunday 24th. Mercury at 64 in the Morning—68 at Noon and 71 at Night. Calm and clear all day—at least till the afternoon when there was a little breeze & variable. Upon a close examination I perceived the clover seed was coming up—but could discover no appearance of the Orchard, Guinea, or Bird grass Seed rising. An Express arrived with the Acct. of the Deaths of Mrs. Dandridge & Mr. B. Dandridge, the Mother and Brother of Mrs. Washington.